Citation Nr: 1811991	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-28 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected left knee patellofemoral osteoarthritis. 

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee patellofemoral osteoarthritis. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

4.  Entitlement to an initial rating in excess of 30 percent for service-connected depressive disorder. 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974, and from February 1981 to February 1984. 

These claims come before the Board of Veterans' Appeals (Board) from rating decisions issued in March 2009 and December 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran is shown to have testified at two hearings concerning his increased rating claims for his knees.  A local hearing was conducted by a Decision Review Officer at the RO in June 2010, and the undersigned Veterans Law Judge conducted a hearing in June 2013, also at the RO.  The transcripts of both hearings have been reviewed and are associated with the record. 

The claims for increased ratings for the Veteran's bilateral knee conditions and his claim for a TDIU were previously before the Board in February 2014, when the Board remanded the claims for further adjudication, and in April 2016, where the Board denied the claims.  In a July 2017 memorandum decision, the Court vacated the Board's decision and remanded the claims for further adjudication.  The Court determined that the Board had not adequately addressed the Veteran's contentions regarding his bilateral knee conditions and whether extraschedular consideration should be given for the Veteran's TDIU claim.  As will be discussed in the remand portion below, the Board finds that additional development must be completed before the Board can properly adjudicate the Veteran's claims.

The Board notes that in the December 2015 rating decision, the RO granted the Veteran service connection for depressive disorder and assigned a 30 percent rating effective April 20, 2012.  In the Veteran's November 2016 notice of disagreement, the Veteran alleged that his condition warranted a 100 percent rating.  However as will be discussed in the remand portion below, the RO has not issued a statement of the case (SOC), as such the claim for an increased rating for depressive disorder must be remanded in order to afford the Veteran a SOC on the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.        § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Relevant to the Veteran's claims for increased ratings for his bilateral knee conditions, the Court has held that, where the record does not adequately reveal the current state of a claimant's disabilities, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a Knee and Lower Leg disability benefits questionnaire (DBQ) in August 2014.  The Board finds that a contemporaneous examination is necessary as so much time has passed and the Veteran has alleged significantly worsening symptoms. 

Specifically, the Veteran alleged that his conditions are far worse than is represented by his current ratings and that his knees have deteriorated greatly.  Therefore, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected bilateral knee conditions.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board finds that remand is also required so that range of motion testing can be conducted pursuant to a recent decision issued by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The new examinations should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Regarding the Court's further ruling that the Veteran's "normal" joint should be tested for comparison to the service-connected joint, the Board notes that the Veteran is service-connected and seeking increased ratings for both knees, and, as such, there is not a "normal" paired joint that can be measured as a point of comparison.

Relevant to the Veteran's claim for a TDIU, the Board finds such is inextricably intertwined with the Veteran's increased rating claims remanded herein, as the outcome of such could possibly have bearing on whether the Veteran meets the schedular criteria for a TDIU.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Furthermore, in the event that the adjudication of the Veteran's increased rating claims do not result in the Veteran meeting the schedular criteria for a TDIU, the RO should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation Service, for adjudication in accordance with the provisions of 38 C.F.R. § 4.16 (b) is warranted.

Relevant to the claim for a higher initial rating for service-connected depressive disorder, the December 2015 rating decision granted the Veteran service connection and assigned an initial rating of 30 percent effective April 20, 2012.  Thereafter, in November 2016, the Veteran entered a notice of disagreement as to the initially assigned rating and claimed that such was deserving of a higher rating.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon, 12 Vet. App. at 238.  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, due to the amount of time which will pass on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a SOC regarding the issue of entitlement to a higher initial rating for depressive disorder.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate

2.  Obtain updated VA treatment records.

3.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bilateral knee conditions.  

The examiner should identify the nature and severity of all manifestations of the Veteran's bilateral knee conditions.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's bilateral knee conditions on his daily activities and employability.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of both knees throughout the time period of the claim.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should also address the presence of lateral instability and/or recurrent subluxation, and the severity of such condition, as well as current or prior meniscal conditions and associated symptomatology.

4.  After adjudicating the Veteran's claim for higher ratings for his bilateral knee conditions, the AOJ must readjudicate the Veteran's claim for a TDIU.  In doing so, the AOJ should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation Service, for adjudication in accordance with the provisions of 38 C.F.R. § 4.16 (b) is warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




